DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 19 April 2021. In view of this communication, claims 1-15 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 8,604,357 B2), hereinafter referred to as Takeda, in view of He et al. (CN 202178922 U), hereinafter referred to as He et al.
Regarding claim 1, Takeda teaches a substrate connection member comprising: a printed circuit board (101) which has multiple layers (304, 305) 5stacked on each other and comprises a front surface, a (Takeda Figs. 6A-6C; col. 6, lines 25-25: the connecting member electrically connects at least layers 304, 305)
Wherein the printed circuit board (101) comprises: at least one opening part (104) which encompasses a 10partial region of the printed circuit board (101) and extends through from the front surface to the rear surface; and (Takeda Figs. 6A-6C: opening 104 penetrates through wiring board 101 from upper to lower surface)
15at least one through-wire (102a, 102b) formed in the partial region (104) from the front surface to the rear surface, (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are formed to penetrate through wiring board 101 from upper to lower surface)
wherein an inner surface of the opening part (104) is formed of a conductive member. (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are conductive)
Takeda does not teach at least one bridge connected between the partial region and the printed circuit board and across at least a part of the opening part, wherein an inner surface of the bridge is formed of a conductive member.
He et al. teaches at least one bridge (10) connected between the partial region (7) and the printed circuit board (9) and across at least a part of the opening part, wherein an inner surface of the bridge (5) is formed of a conductive member. (He et al. paragraphs 36 and 37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the via of Takeda with the bridge of He et al. because it would consist of separating the via of Takeda and bridging across the gap. Separating one component into two or more components has been held to be an obvious variation over the prior art [In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)] Further, He et al. teaches that their disclosed via improves the reliability of the device and, therefore, it would be obvious to one of ordinary skill in the art to bridge across the new gap with a bridge as disclosed by He et al. (He et al. abstract).
Regarding claim 2, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above), wherein the bridge (10) has a conductive layer is formed on at least a part of the multiple layers, and the conductive layer is electrically connected to the 25conductive member. (He et al. paragraphs 36 and 37: electroplated sheet 10 on conductive layer 5 is electrically connected to outer plating hole 9)
Regarding claim 4, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above),35 wherein the conductive member (302) is electrically connected to a ground (305) of the printed circuit board (101). (Takeda Fig. 6A-6C; col. 6, lines 30-31: via 302 is connected to ground 305)
Regarding claim 5, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above), 5wherein the at least one through-wire electrically (102a, 102b) connects a printed circuit board (303) corresponding to the front surface and a printed circuit board (303) corresponding to the rear surface. (Takeda Fig. 8B; col. 7, lines 14-20: vias 102a, 102b connect wiring on substrates 303 on the upper and lower surfaces which are analogous to printed circuit boards)
Regarding claim 7, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above), wherein the printed circuit (101) board further comprises at least one thermally-conductive member (103a, 103b) corresponding to at least one of the front surface and the rear surface, wherein the conductive member is electrically 20connected to the thermally-conductive member. (Takeda et al. Figs. 6A-6C: lands 103a and 103b are formed on front surface with corresponding lands on the bottom surface; conductive members 102a, 102b are electrically connected to lands 103a, 103b)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of He et al., in further view of Holl et al. (US 2002/0148640 A1), hereinafter referred to as Holl et al.
Regarding claim 3, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above), wherein the partial region (302) of the printed circuit board comprises a first dielectric body having a first dielectric constant, but does not teach that a region other than the partial region comprises a second dielectric body having a second dielectric constant lower than the first (Takeda et al. Fig. 6A-6C; col. 7, lines 20-24: interior of grounding via 302 is filled with an insulator)
Holl et al. teaches that a region (∑1) other than the partial region (∑2) comprises a second dielectric body has a second dielectric constant lower than the first dielectric constant. (Holl et al. paragraphs 39 and 40: a first mixture of filler and polymer materials with a first dielectric constant ∑1 is used to form body 24 with cavity 26, in which a second material with second dielectric constant ∑2 is deposited)
It would have been obvious to one of ordinary skill in the art to form the region other than the partial region of a lower dielectric constant material than the first region because doing so would facilitate impedance matching of these regions in an efficient manner and enables the provision of complex and compact arrangements (Holl et al. Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of He et al., in further view of Choi et al. (US 2017/0006715 A1), hereinafter referred to as Choi et al.
Regarding claim 8, Takeda in view of He et al. teaches the substrate connection member of claim 1 (see above), but does not teach that the printed circuit board further comprises at least one circular member configured to reinforce 25physical coupling between the multiple layers, wherein at least one hole is formed corresponding to the at least one circular member.
Choi et al. does teach that the printed circuit board further comprises at least one circular member (113) configured to reinforce 25physical coupling between the multiple layers (101, 102), wherein at least one hole is formed corresponding to the at least one circular member. (Choi et al. paragraph 59: clamping bosses 113 may fasten layers 101, 102; paragraph 59: flat plates may be reinforced by clamping bosses 113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the circular reinforcing columns of Choi et al. stiffen the (Choi et al. paragraph 59)
Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of He et al., in further view of Yaguchi (JP 2001/053397 A), hereinafter referred to as Yaguchi.
Regarding claim 9, Takeda teaches an electronic device comprising a first circuit board and a second circuit board (Takeda Figs. 6A-6C; wiring on substrates 303 on the upper and lower surfaces is analogous to printed circuit boards)
substrate connection member which has multiple layers (304, 305) 5stacked on each other and comprises a front surface, a rear surface, and a side surface encompassing the front surface and the rear surface, (Takeda Figs. 6A-6C; col. 6, lines 25-25: the connecting member electrically connects at least layers 304, 305)
Wherein the substrate connection member comprises: an opening part (104) which encompasses a 10partial region of the substrate connection member and extends through from the front surface to the rear surface; and (Takeda Figs. 6A-6C: opening 104 penetrates through wiring board 101 from upper to lower surface)
A15AAAAAAAAt least one through-wire (102a, 102b) formed in the partial region from the front surface to the rear surface, (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are formed to penetrate through wiring board 101 from upper to lower surface)
Wherein an inner surface of the opening part (104) is formed of a conductive member (102a, 102b). (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are conductive)
Wherein in a state in which the first circuit board corresponding to the front surface faces the second circuit board corresponding to the rear surface, the first circuit and the second circuit are connected to each other through the through-wire (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are formed to penetrate through wiring board 101 from upper to lower surface; lands 103a and 103b are formed on front surface with corresponding lands on the bottom surface; conductive members 102a, 102b are electrically connected to lands 103a, 103b; therefore, the first circuit and second circuit are connected to each other through the through wire)
Takeda does not teach that the circuitry on the surfaces of either substrate are communication circuits. Yaguchi teaches that a device such as that as taught by Takeda may be used in a communication apparatus and would reduce deterioration of high frequency characteristics (Yaguchi first page, second-to-last paragraph); therefore, it would be obvious to use the circuitry taught by Takeda for communication.
Takeda also does not teach at least one bridge connected between the partial region and the printed circuit board and across at least a part of the opening part, wherein an inner surface of the bridge is formed of a conductive member. He et al. teaches at least one bridge (10) connected between the partial region (7) and the printed circuit board (9) and across at least a part of the opening part, wherein an inner surface of the bridge (5) is formed of a conductive member. (He et al. paragraphs 36 and 37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the via of Takeda with the bridge of He et al. because it would consist of separating the via of Takeda and bridging across the gap. Separating one component into two or more components has been held to be an obvious variation over the prior art [In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)] Further, He et al. teaches that their disclosed via improves the reliability of the device and, therefore, it would be obvious to one of ordinary skill in the art to bridge across the new gap with a bridge as disclosed by He et al. (He et al. abstract).
Regarding claim 10, Takeda in view of He et al. and Yaguchi teaches the substrate connection member of claim 9 (see above), wherein the bridge (10) has a conductive layer (5) formed on at least a part of the multiple layers, and the conductive layer is electrically connected to the 25conductive member (9). (He et al. paragraphs 36 and 37: electroplated sheet 10 on conductive layer 5 is electrically connected to outer plating hole 9)
Regarding claim 12, Takeda in view of He et al. and Yaguchi teaches the substrate connection member of claim 9 (see above), 5wherein the at least one through-wire electrically (102a, 102b) connects a printed circuit board (303) corresponding to the front surface and a printed circuit board corresponding to the rear surface. (Takeda Fig. 8B; col. 7, lines 14-20: vias 102a, 102b connect wiring on substrates 303 on the upper and lower surfaces)
Regarding claim 14, Takeda in view of He et al. and Yaguchi teaches the substrate connection member of claim 9 (see above), wherein the printed circuit board further comprises at least one thermally-conductive member (103a, 103b) corresponding to at least one of the front surface and the rear surface, wherein the conductive member is electrically 20connected to the thermally-conductive member. (Takeda et al. Figs. 6A-6C: lands 103a and 103b are formed on front surface with corresponding lands on the bottom surface; conductive members 102a, 102b are electrically connected to lands 103a, 103b)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of He et al. and Yaguchi, in further view of Holl et al. (US 2002/0148640 A1), hereinafter referred to as Holl et al.
Regarding claim 11, Takeda in view of He et al. and Yaguchi teaches the substrate connection member of claim 9 (see above), wherein the partial region (302) of the printed circuit board comprises a first dielectric body having a first dielectric constant, but does not teach that a region other than the partial region comprises a second dielectric body having a second dielectric constant lower than the first dielectric constant. (Takeda et al. Fig. 6A-6C; col. 7, lines 20-24: interior of grounding via 302 is filled with an insulator)
Holl et al. teaches that a region (∑1) other than the partial region (∑2) comprises a second dielectric body has a second dielectric constant lower than the first dielectric constant. (Holl et al. paragraphs 39 and 40: a first mixture of filler and polymer materials with a first dielectric constant ∑1 is used to form body 24 with cavity 26, in which a second material with second dielectric constant ∑2 is deposited)
(Holl et al. Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of He et al. and Yaguchi, in further view of Choi et al. (US 2017/0006715 A1), hereinafter referred to as Choi et al.
Regarding claim 15, Takeda in view of He et al. and Yaguchi teaches the substrate connection member of claim 1 (see above), but does not teach that the printed circuit board further comprises at least one circular member configured to reinforce 25physical coupling between the multiple layers, wherein at least one hole is formed corresponding to the at least one circular member.
Choi et al. does teach that the printed circuit board further comprises at least one circular member (113) configured to reinforce 25physical coupling between the multiple layers (101, 102), wherein at least one hole is formed corresponding to the at least one circular member. (Choi et al. paragraph 59: clamping bosses 113 may fasten layers 101, 102; paragraph 59: flat plates may be reinforced by clamping bosses 113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the circular reinforcing columns of Choi et al. stiffen the layers of Choi et al. and make it less susceptible to damage from bending or twisting forces (Choi et al. paragraph 59)
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 9, a combination of limitations that the substrate connection member further comprises at least one hole formed from the front surface to the rear surface corresponding to the at least one bridge.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 7,408,120 B2): Printed circuit board having axially parallel VIA holes
Kheng (US 2011/0019372 A1): Partitioned through-layer VIA and associated systems and methods
Caletka (US 2008/0142258 A1): High speed interposer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                         /HOA C NGUYEN/ Primary Examiner, Art Unit 2847